                21-22265-shl              Doc 1     Filed 05/06/21 Entered 05/06/21 12:54:53                             Main Document
                                                                  Pg 1 of 44

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Colonial Gate Gardens LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  45 Washington Ave
                                  Spring Valley, NY 10977
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Rockland                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  56 Spring Brook Rd Nanuet, NY 10954
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 21-22265-shl            Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                   Main Document
                                                                      Pg 2 of 44
Debtor    Colonial Gate Gardens LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5311

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                 21-22265-shl                Doc 1            Filed 05/06/21 Entered 05/06/21 12:54:53                              Main Document
                                                                            Pg 3 of 44
Debtor    Colonial Gate Gardens LLC                                                                       Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                21-22265-shl     Doc 1       Filed 05/06/21 Entered 05/06/21 12:54:53                          Main Document
                                                           Pg 4 of 44
Debtor   Colonial Gate Gardens LLC                                                    Case number (if known)
         Name

                               $50,001 - $100,000                         $10,000,001 - $50 million             $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million            $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million           More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
                 21-22265-shl            Doc 1      Filed 05/06/21 Entered 05/06/21 12:54:53                                Main Document
                                                                  Pg 5 of 44
Debtor    Colonial Gate Gardens LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 6, 2021
                                                  MM / DD / YYYY


                             X   /s/ Yitzchok Loeffler                                                    Yitzchok Loeffler
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    Managing Director




18. Signature of attorney    X   /s/ Avrum J. Rosen                                                        Date May 6, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Avrum J. Rosen
                                 Printed name

                                 Law Offices of Avrum J. Rosen, PLLC
                                 Firm name

                                 38 New St
                                 Huntington, NY 11743-3327
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     631-423-8527                  Email address      arosen@ajrlawny.com


                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                           Main Document
                                                                        Pg 6 of 44




 Fill in this information to identify the case:

 Debtor name         Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 6, 2021                             X /s/ Yitzchok Loeffler
                                                                       Signature of individual signing on behalf of debtor

                                                                       Yitzchok Loeffler
                                                                       Printed name

                                                                       Managing Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    21-22265-shl                Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                     Main Document
                                                                             Pg 7 of 44

 Fill in this information to identify the case:
 Debtor name Colonial Gate Gardens LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fair Oaks                                                                                                                                                                $24,035.00
 Commercial LLC
 PO Box 112
 Kiamesha Lake, NY
 12751
 Glen Cove Pines                                                                                                                                                          $16,500.00
 LLC
 25 Butternut St
 New City, NY 10956
 Glen Falls LLC                                                                                                                                                           $11,200.00
 236 York Road
 Bloomingburg, NY
 12721
 Internal Revenue                                                                                                                                                                 $0.00
 Service
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Kalter Kaplan Zeiger                                            Attorney's fees                                                                                            $9,700.00
 & Forman
 6166 State Route 42
 PO Box 30
 Woodbourne, NY
 12788
 NYS Dept. of Tax. &                                                                                                                                                       Unknown
 Fin.
 Bankruptcy Section
 PO Box 5300
 Albany, NY
 12205-0300
 Scenic Ridge Mills                                                                                                                                                       $12,927.00
 280 Route 211 E
 Suite 121-104
 Middletown, NY
 10940




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-22265-shl                Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                     Main Document
                                                                             Pg 8 of 44


 Debtor    Colonial Gate Gardens LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Securities &                                                                                                                                                                     $0.00
 Exchange Commissi
 Northeast Regional
 Office
 Woolworth Building
 New York, NY 10279
 Stone Heritage                                                                                                                                                           $47,351.00
 Capital LLC
 25 Morris Drive
 Monticello, NY
 12701
 Walden Prime                                                                                                                                                             $17,483.00
 3 Summit Ave
 New City, NY 10956




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               21-22265-shl                         Doc 1              Filed 05/06/21 Entered 05/06/21 12:54:53                                                                    Main Document
                                                                                     Pg 9 of 44
 Fill in this information to identify the case:

 Debtor name            Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $        7,515,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $           433,556.55

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $        7,948,556.55


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $        4,902,700.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$           139,196.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $           5,041,896.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                         Main Document
                                                                       Pg 10 of 44
 Fill in this information to identify the case:

 Debtor name         Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    This amount is being held by Rural
                    Ridge Management LLC, the debtor's
           3.1.     management company                                                                                                            $134,092.13




           3.2.     Chase                                                   Checking                        0962                                     $4,064.42



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $138,156.55
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Rental security deposit for real property located at 13 Lexington Ave
           7.1.     Highland Mills, NY 10930                                                                                                         $2,400.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                  Main Document
                                                                       Pg 11 of 44
 Debtor         Colonial Gate Gardens LLC                                                             Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                                      $2,400.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               279,000.00      -                                   0.00 =....                    $279,000.00
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $279,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used     Current value of
                                                      physical inventory            debtor's interest          for current value         debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           10 refrigerators                                                                    Unknown                                               $8,000.00


           10 stoves                                                                           Unknown                                               $5,000.00



 23.       Total of Part 5.                                                                                                                    $13,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                     Main Document
                                                                       Pg 12 of 44
 Debtor         Colonial Gate Gardens LLC                                                     Case number (If known)
                Name

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Various office furniture                                                    Unknown                                           $1,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $1,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                     Main Document
                                                                       Pg 13 of 44
 Debtor         Colonial Gate Gardens LLC                                                     Case number (If known)
                Name

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 7 Beacon St
                     Middletown, NY
                     10940                                Fee simple                   Unknown                                         $120,000.00


           55.2.     6 Columbia Cir
                     Highland Mills, NY
                     10930                                Fee simple                   Unknown                                         $380,000.00


           55.3.     34 Barron Rd
                     Montgomery, NY
                     12549                                Fee simple                   Unknown                                         $285,000.00


           55.4.     28 Owners Dr
                     Highland Mills, NY
                     10930                                Fee simple                   Unknown                                         $375,000.00


           55.5.     26 Marshall Dr W
                     New Windsor, NY
                     12553                                Fee simple                   Unknown                                         $220,000.00


           55.6.     256 North St.
                     Unit 1, Unit 2,
                     Middletown, NY
                     10940                                Fee simple                   Unknown                                         $120,000.00


           55.7.
                     16 Grove St
                     Harriman, NY 10926                   Fee simple                   Unknown                                         $175,000.00


           55.8.     13 Lexington Ave
                     Highland Mills, NY
                     10930                                Fee simple                   Unknown                                         $340,000.00


           55.9.     12 Mann Ln
                     Campbell Hall, NY
                     10916                                Fee simple                   Unknown                                         $175,000.00


           55.10
           .
                 10 Wedgewood Dr
                     Goshen, NY 10924                     Fee simple                   Unknown                                         $300,000.00


           55.11
           .
                 64 Spring Brook Rd
                     Nanuet, NY 10954                     Fee simple                   Unknown                                         $400,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 14 of 44
 Debtor         Colonial Gate Gardens LLC                                                    Case number (If known)
                Name

           55.12
           .
                 56 Spring Brook Rd
                     Nanuet, NY 10954                     Fee simple                   Unknown                                   $400,000.00


           55.13
           .
                 39 Albacon Rd
                     Nanuet, NY 10954                     Fee simple                   Unknown                                   $250,000.00


           55.14
           .
                 28 Spring Brook Rd
                     Nanuet NY, 10954                     Fee simple                   Unknown                                   $350,000.00


           55.15
           .
                 28 Moison Rd N
                     Blauvelt, NY 10913                   Fee simple                   Unknown                                   $480,000.00


           55.16
           .
                 27 Spring Brook Rd
                     Nanuet, NY 10954                     Fee simple                   Unknown                                   $350,000.00


           55.17
           .
                 15 Forest Brook Rd
                     Nanuet, NY 10954                     Fee simple                   Unknown                                   $300,000.00


           55.18 1 Rensselaer Dr
           .     Spring Valley, NY
                     10977                                Fee simple                   Unknown                                   $450,000.00


           55.19 13 Station Road
           .     New Windsor, NY
                     12553                                Fee simple                   Unknown                                   $200,000.00


           55.20
           .
                 53 S Main Street
                     Harriman, NY 10926                   Fee simple                   Unknown                                   $120,000.00


           55.21 11 Nottingham Road
           .     Sparrow Bush, NY
                     12780                                Fee simple                   Unknown                                   $275,000.00


           55.22
           .
                 91 Tarbell Road
                     Bloomburg, NY 12721                  Fee simple                   Unknown                                   $275,000.00


           55.23
           .
                 12 Snake Path Lane
                     Chester, NY 10918                    Fee simple                   Unknown                                   $340,000.00


           55.24 870 Bloomingburg
           .     Rd
                     Bloomburg, NY 12721                  Fee simple                   Unknown                                   $220,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 15 of 44
 Debtor         Colonial Gate Gardens LLC                                                    Case number (If known)
                Name

            55.25
            .
                  16 Castro Road
                     Pine Bush, NY 12566                  Fee simple                   Unknown                                      $165,000.00


            55.26
            .
                  22 Great Oaks Drive
                     New City, NY 10956                   Fee simple                   Unknown                                      $450,000.00




 56.        Total of Part 9.                                                                                                   $7,515,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Insurance claim for flood damage regarding property
            located at 53 S Main Street
            Harriman, NY 10926                                                                                                         Unknown
            Nature of claim          Insurance Claim
            Amount requested                           $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 16 of 44
 Debtor         Colonial Gate Gardens LLC                                                    Case number (If known)
                Name

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                            $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
               21-22265-shl                   Doc 1            Filed 05/06/21 Entered 05/06/21 12:54:53                                           Main Document
                                                                            Pg 17 of 44
 Debtor          Colonial Gate Gardens LLC                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $138,156.55

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $2,400.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $279,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $13,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $7,515,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $433,556.55           + 91b.            $7,515,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,948,556.55




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              21-22265-shl                  Doc 1         Filed 05/06/21 Entered 05/06/21 12:54:53                                Main Document
                                                                       Pg 18 of 44
 Fill in this information to identify the case:

 Debtor name         Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Highland Lake Estates
 2.1                                                                                                                           $2,700.00             $380,000.00
       HOA, Inc                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                6 Columbia Cir
                                                      Highland Mills, NY 10930
       7 Columbia Circle
       Highland Mills, NY 10930
       Creditor's mailing address                     Describe the lien
                                                      HOA Charges
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Wilmington Trust, N.A.                         Describe debtor's property that is subject to a lien               $4,900,000.00                  Unknown
       Creditor's Name                                Debtor's real property listed on Schedule A/B
                                                      and rents
       10851 Mastin Blvd
       Overland Park, KS 66210
       Creditor's mailing address                     Describe the lien
                                                      Alleged mortgage lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                               Main Document
                                                                       Pg 19 of 44
 Debtor       Colonial Gate Gardens LLC                                                         Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




                                                                                                                         $4,902,700.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Christopher P. Schueller, Esq.
        Buchanan Ingersoll & Rooney PC                                                                    Line   2.2
        640 5th Avenue, 9th Floor
        New York, NY 10019

        Kelly M. Neal, Esq.
        Buchanan Ingersoll & Rooney PC                                                                    Line   2.2
        640 5th Avenue, 9th Floor
        New York, NY 10019

        Randall V. Coffill, Esq.
        15 Jersey Avenue                                                                                  Line   2.2
        PO Box 3158
        Port Jervis, NY 12771




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                              Main Document
                                                                       Pg 20 of 44
 Fill in this information to identify the case:

 Debtor name         Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       Unknown
           NYS Dept. of Tax. & Fin.                                  Check all that apply.
           Bankruptcy Section                                           Contingent
           PO Box 5300                                                  Unliquidated
           Albany, NY 12205-0300                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $24,035.00
           Fair Oaks Commercial LLC                                                    Contingent
           PO Box 112                                                                  Unliquidated
           Kiamesha Lake, NY 12751                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $16,500.00
           Glen Cove Pines LLC                                                         Contingent
           25 Butternut St                                                             Unliquidated
           New City, NY 10956                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   51349                                           Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                        Main Document
                                                                       Pg 21 of 44
 Debtor       Colonial Gate Gardens LLC                                                               Case number (if known)
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $11,200.00
           Glen Falls LLC                                                       Contingent
           236 York Road                                                        Unliquidated
           Bloomingburg, NY 12721                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Internal Revenue Service                                             Contingent
           P.O. Box 7346                                                        Unliquidated
           Philadelphia, PA 19101-7346                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,700.00
           Kalter Kaplan Zeiger & Forman                                        Contingent
           6166 State Route 42                                                  Unliquidated
           PO Box 30                                                            Disputed
           Woodbourne, NY 12788
                                                                             Basis for the claim:    Attorney's fees
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,927.00
           Scenic Ridge Mills                                                   Contingent
           280 Route 211 E                                                      Unliquidated
           Suite 121-104                                                        Disputed
           Middletown, NY 10940
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Securities & Exchange Commissi                                       Contingent
           Northeast Regional Office                                            Unliquidated
           Woolworth Building                                                   Disputed
           New York, NY 10279
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $47,351.00
           Stone Heritage Capital LLC                                           Contingent
           25 Morris Drive                                                      Unliquidated
           Monticello, NY 12701                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $17,483.00
           Walden Prime                                                         Contingent
           3 Summit Ave                                                         Unliquidated
           New City, NY 10956                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                 Main Document
                                                                       Pg 22 of 44
 Debtor       Colonial Gate Gardens LLC                                                           Case number (if known)
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       NYS Dept. of Tax. & Fin.
           Attn: Office of Counsel                                                               Line     2.1
           Bldg. 9 W.A. Harrison Campus
                                                                                                        Not listed. Explain
           Albany, NY 12227


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                    139,196.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      139,196.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                       Main Document
                                                                       Pg 23 of 44
 Fill in this information to identify the case:

 Debtor name         Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Alexandre Stankiewicz
             List the contract number of any                                         26 Marshall Drive
                   government contract                                               New Windsor, NY 12553


 2.2.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Alexsa Tarfeino
             List the contract number of any                                         6 Columbia Cir
                   government contract                                               Highland Mills, NY 10930


 2.3.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Barada Forty
             List the contract number of any                                         13 Lexington Ave
                   government contract                                               Highland Mills, NY 10930


 2.4.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Carlos Binado
             List the contract number of any                                         28 Moison Rd N
                   government contract                                               Blauvelt, NY 10913




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 24 of 44
 Debtor 1 Colonial Gate Gardens LLC                                                          Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Chalene Blake
             List the contract number of any                                         91 Tarbell Rd
                   government contract                                               Bloomingburg, NY 12721


 2.6.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Chogllo Munoz
             List the contract number of any                                         27 Spring Brook Rd
                   government contract                                               Nanuet, NY 10954


 2.7.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Goerge Faliso
             List the contract number of any                                         10 Wedgewood Dr
                   government contract                                               Goshen, NY 10924


 2.8.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jerez Lema
             List the contract number of any                                         22 Great Oaks Dr
                   government contract                                               New City, NY 10956


 2.9.        State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Juan Quinde
             List the contract number of any                                         56 Spring Brook Rd
                   government contract                                               Nanuet, NY 10954


 2.10.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Karina Smith
                                                                                     39 Albacon Rd
             List the contract number of any                                         Nanuet, NY 10954
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 25 of 44
 Debtor 1 Colonial Gate Gardens LLC                                                          Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     M. Marlon
             List the contract number of any                                         16 Grove Street
                   government contract                                               Harriman, NY 10926


 2.12.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Manuel Zitka
             List the contract number of any                                         1 Rensselear Dr
                   government contract                                               Spring Valley, NY 10977


 2.13.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mario Henkonk
             List the contract number of any                                         256 North Street
                   government contract                                               Middletown, NY 10940


 2.14.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Messina Barbanne
             List the contract number of any                                         12 Snake Path Ln
                   government contract                                               Chester, NY 10918


 2.15.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mnel Bremo
             List the contract number of any                                         28 Owerns Dr
                   government contract                                               Highland Mills, NY 10930


 2.16.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of                                          Monika Boshkovska
             the debtor's interest                                                   16 Castro Rd
                                                                                     Pine Bush, NY 12566
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 26 of 44
 Debtor 1 Colonial Gate Gardens LLC                                                          Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mr. or Ms. Hawkins
             List the contract number of any                                         13 Station Road
                   government contract                                               New Windsor, NY 12553


 2.18.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Philander Hudson
             List the contract number of any                                         7 Beacon St
                   government contract                                               Middletown, NY 10940


 2.19.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Princes Jariodo
             List the contract number of any                                         11 Nottingham Rd
                   government contract                                               Sparrow Bush, NY 12780


 2.20.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Quinda Castro
             List the contract number of any                                         28 Spring Brook Rd
                   government contract                                               Nanuet, NY 10954


 2.21.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rolon Garcia
             List the contract number of any                                         34 Barron Rd
                   government contract                                               Montgomery, NY 12549




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 27 of 44
 Debtor 1 Colonial Gate Gardens LLC                                                          Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rosa Quinde
             List the contract number of any                                         64 Spring Brook Rd
                   government contract                                               Nanuet, NY 10954


 2.23.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Roy Escobar
             List the contract number of any                                         15 Forest Brook Rd
                   government contract                                               Nanuet, NY 10954


 2.24.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sara Taylor
             List the contract number of any                                         12 Mann Ln
                   government contract                                               Campbell Hall, NY 10916


 2.25.       State what the contract or                   Month-to-Month Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Stacy Lanardo
             List the contract number of any                                         870 Bloomingburg Rd
                   government contract                                               Bloomingburg, NY 12721




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                    Main Document
                                                                       Pg 28 of 44
 Fill in this information to identify the case:

 Debtor name         Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Esther Loeffler                   102 Main Street                                   Wilmington Trust,                  D   2.2
                                               Bloomingburg, NY 12721                            N.A.                               E/F
                                               Guarantor
                                                                                                                                    G




    2.2      Yitzchok Loeffler                 102 Main Street                                   Wilmington Trust,                  D   2.2
                                               Bloomingburg, NY 12721                            N.A.                               E/F
                                               Guarantor
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                Main Document
                                                                       Pg 29 of 44



 Fill in this information to identify the case:

 Debtor name         Colonial Gate Gardens LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $116,300.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $387,500.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $672,844.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                     Main Document
                                                                       Pg 30 of 44
 Debtor       Colonial Gate Gardens LLC                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Scenic Ridge Mills                                                                             $5,892.00               Secured debt
               280 Route 211 E                                                                                                        Unsecured loan repayments
               Suite 121-104                                                                                                          Suppliers or vendors
               Middletown, NY 10940                                                                                                   Services
                                                                                                                                      Other


       3.2.
               Walden Prime                                                                                   $9,477.00               Secured debt
               3 Summit Ave                                                                                                           Unsecured loan repayments
               New City, NY 10956                                                                                                     Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.3.
               Glen Cove Pines LLC                                                                          $13,520.00                Secured debt
               25 Butternut St                                                                                                        Unsecured loan repayments
               New City, NY 10956                                                                                                     Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                   Main Document
                                                                       Pg 31 of 44
 Debtor       Colonial Gate Gardens LLC                                                                     Case number (if known)



               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    Wilmington Trust, National                        Civil/Foreclosure            NYS Supreme Court                           Pending
               Association, as Trustee for                                                    Organge County                              On appeal
               the Benefit of the Holders of
                                                                                                                                          Concluded
               the Corevest American
               Finance 2017-1 Trust
               Mortgage Pass-Through
               Certificates v. Colonial Gate
               Gardens, LLC
               EF001138-2020

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None

       Custodian's name and Address                              Describe the property                                                    Value
       Randall V. Coffill, Esq.                                  Twenty-Six (26) properties as listed on the debtor's
                                                                 Schedule "A/B"                                                                              Unknown
       15 Jersey Avenue
       PO Box 3158
                                                                 Case title                                                               Court name and address
       Port Jervis, NY 12771
                                                                 Wilmington Truste, N.A. v. Colonial Gate                                 New York Supreme
                                                                 Case number                                                              Court of Orange County
                                                                 EF001138-2020
                                                                 Date of order or assignment
                                                                 2/23/21


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Insurance claim for flood damage                                                                                                                      Unknown
       regarding property located at 53 S
       Main Street
       Harriman, NY 10926


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               21-22265-shl                Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                  Main Document
                                                                       Pg 32 of 44
 Debtor        Colonial Gate Gardens LLC                                                                 Case number (if known)



           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address
       11.1.    Law Offices of Avrum J.
                Rosen, PLLC
                38 New Street                                                                                                  April 27,
                Huntington, NY 11743                                                                                           2021                     $36,763.00

                Email or website address
                ajrlawny.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer              Total amount or
               Address                                           payments received or debts paid in exchange             was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    191 Lavista Dr                                                                                             June 2017-June 2019
                South Fallsburg, NY 12779

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services              If debtor provides meals
                                                                 the debtor provides                                                       and housing, number of
                                                                                                                                           patients in debtor’s care


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                               Main Document
                                                                       Pg 33 of 44
 Debtor      Colonial Gate Gardens LLC                                                                  Case number (if known)



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Social security numbers, birthdates and driver's licenses of tenants
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was           Last balance
               Address                                           account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                  Main Document
                                                                       Pg 34 of 44
 Debtor      Colonial Gate Gardens LLC                                                                  Case number (if known)



      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Yitzchok Rosenberg                                                                                                         2016 to petition date
                    34 Polnoya Rd
                    Suite 302
                    Spring Valley, NY 10977

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                               Main Document
                                                                       Pg 35 of 44
 Debtor      Colonial Gate Gardens LLC                                                                  Case number (if known)




              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Esther Loeffler                                102 Main Street                                     Sole Member                           100
                                                      Bloomingburg, NY 12721

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Yitzchok Loeffler                              102 Main Street                                     Managing Director                     0
                                                      Bloomingburg, NY 12721



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                               Main Document
                                                                       Pg 36 of 44
 Debtor      Colonial Gate Gardens LLC                                                                  Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 6, 2021

 /s/ Yitzchok Loeffler                                                  Yitzchok Loeffler
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                       Main Document
                                                                       Pg 37 of 44
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       Colonial Gate Gardens LLC                                                                        Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 35,000.00
             Prior to the filing of this statement I have received                                        $                 35,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Negotiations with creditors; preparation and filing Chapter 11 plan; preparation and filing of applications as
                 needed; and all other aspects of the Chapter 11 proceeding.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 6, 2021                                                                 /s/ Avrum J. Rosen
     Date                                                                        Avrum J. Rosen
                                                                                 Signature of Attorney
                                                                                 Law Offices of Avrum J. Rosen, PLLC
                                                                                 38 New St
                                                                                 Huntington, NY 11743-3327
                                                                                 631-423-8527 Fax: 631-423-4536
                                                                                 arosen@ajrlawny.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                                Main Document
                                                                       Pg 38 of 44
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Colonial Gate Gardens LLC                                                                                 Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Director of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date May 6, 2021                                                            Signature /s/ Yitzchok Loeffler
                                                                                            Yitzchok Loeffler

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                       Main Document
                                                                       Pg 39 of 44




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Colonial Gate Gardens LLC                                                                         Case No.
                                                                                   Debtor(s)                  Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       May 6, 2021                                                /s/ Yitzchok Loeffler
                                                                        Yitzchok Loeffler/Managing Director
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
    21-22265-shl   Doc 1    Filed 05/06/21 Entered 05/06/21 12:54:53   Main Document
                                         Pg 40 of 44


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ALEXANDRE STANKIEWICZ
                           26 MARSHALL DRIVE
                           NEW WINDSOR, NY 12553


                           ALEXSA TARFEINO
                           6 COLUMBIA CIR
                           HIGHLAND MILLS, NY 10930


                           BARADA FORTY
                           13 LEXINGTON AVE
                           HIGHLAND MILLS, NY 10930


                           CARLOS BINADO
                           28 MOISON RD N
                           BLAUVELT, NY 10913


                           CHALENE BLAKE
                           91 TARBELL RD
                           BLOOMINGBURG, NY 12721


                           CHOGLLO MUNOZ
                           27 SPRING BROOK RD
                           NANUET, NY 10954


                           CHRISTOPHER P. SCHUELLER, ESQ.
                           BUCHANAN INGERSOLL & ROONEY PC
                           640 5TH AVENUE, 9TH FLOOR
                           NEW YORK, NY 10019


                           ESTHER LOEFFLER
                           102 MAIN STREET
                           BLOOMINGBURG, NY 12721


                           FAIR OAKS COMMERCIAL LLC
                           PO BOX 112
                           KIAMESHA LAKE, NY 12751


                           GLEN COVE PINES LLC
                           25 BUTTERNUT ST
                           NEW CITY, NY 10956


                           GLEN FALLS LLC
                           236 YORK ROAD
                           BLOOMINGBURG, NY 12721
21-22265-shl   Doc 1    Filed 05/06/21 Entered 05/06/21 12:54:53   Main Document
                                     Pg 41 of 44



                       GOERGE FALISO
                       10 WEDGEWOOD DR
                       GOSHEN, NY 10924


                       HIGHLAND LAKE ESTATES HOA, INC
                       7 COLUMBIA CIRCLE
                       HIGHLAND MILLS, NY 10930


                       INTERNAL REVENUE SERVICE
                       P.O. BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       JEREZ LEMA
                       22 GREAT OAKS DR
                       NEW CITY, NY 10956


                       JUAN QUINDE
                       56 SPRING BROOK RD
                       NANUET, NY 10954


                       KALTER KAPLAN ZEIGER & FORMAN
                       6166 STATE ROUTE 42
                       PO BOX 30
                       WOODBOURNE, NY 12788


                       KARINA SMITH
                       39 ALBACON RD
                       NANUET, NY 10954


                       KELLY M. NEAL, ESQ.
                       BUCHANAN INGERSOLL & ROONEY PC
                       640 5TH AVENUE, 9TH FLOOR
                       NEW YORK, NY 10019


                       M. MARLON
                       16 GROVE STREET
                       HARRIMAN, NY 10926


                       MANUEL ZITKA
                       1 RENSSELEAR DR
                       SPRING VALLEY, NY 10977


                       MARIO HENKONK
                       256 NORTH STREET
                       MIDDLETOWN, NY 10940
21-22265-shl   Doc 1    Filed 05/06/21 Entered 05/06/21 12:54:53   Main Document
                                     Pg 42 of 44



                       MESSINA BARBANNE
                       12 SNAKE PATH LN
                       CHESTER, NY 10918


                       MNEL BREMO
                       28 OWERNS DR
                       HIGHLAND MILLS, NY 10930


                       MONIKA BOSHKOVSKA
                       16 CASTRO RD
                       PINE BUSH, NY 12566


                       MR. OR MS. HAWKINS
                       13 STATION ROAD
                       NEW WINDSOR, NY 12553


                       NYS DEPT. OF TAX. & FIN.
                       BANKRUPTCY SECTION
                       PO BOX 5300
                       ALBANY, NY 12205-0300


                       NYS DEPT. OF TAX. & FIN.
                       ATTN: OFFICE OF COUNSEL
                       BLDG. 9 W.A. HARRISON CAMPUS
                       ALBANY, NY 12227


                       PHILANDER HUDSON
                       7 BEACON ST
                       MIDDLETOWN, NY 10940


                       PRINCES JARIODO
                       11 NOTTINGHAM RD
                       SPARROW BUSH, NY 12780


                       QUINDA CASTRO
                       28 SPRING BROOK RD
                       NANUET, NY 10954


                       RANDALL V. COFFILL, ESQ.
                       15 JERSEY AVENUE
                       PO BOX 3158
                       PORT JERVIS, NY 12771
21-22265-shl   Doc 1    Filed 05/06/21 Entered 05/06/21 12:54:53   Main Document
                                     Pg 43 of 44



                       ROLON GARCIA
                       34 BARRON RD
                       MONTGOMERY, NY 12549


                       ROSA QUINDE
                       64 SPRING BROOK RD
                       NANUET, NY 10954


                       ROY ESCOBAR
                       15 FOREST BROOK RD
                       NANUET, NY 10954


                       SARA TAYLOR
                       12 MANN LN
                       CAMPBELL HALL, NY 10916


                       SCENIC RIDGE MILLS
                       280 ROUTE 211 E
                       SUITE 121-104
                       MIDDLETOWN, NY 10940


                       SECURITIES & EXCHANGE COMMISSI
                       NORTHEAST REGIONAL OFFICE
                       WOOLWORTH BUILDING
                       NEW YORK, NY 10279


                       STACY LANARDO
                       870 BLOOMINGBURG RD
                       BLOOMINGBURG, NY 12721


                       STONE HERITAGE CAPITAL LLC
                       25 MORRIS DRIVE
                       MONTICELLO, NY 12701


                       WALDEN PRIME
                       3 SUMMIT AVE
                       NEW CITY, NY 10956


                       WILMINGTON TRUST, N.A.
                       10851 MASTIN BLVD
                       OVERLAND PARK, KS 66210


                       YITZCHOK LOEFFLER
                       102 MAIN STREET
                       BLOOMINGBURG, NY 12721
              21-22265-shl                 Doc 1          Filed 05/06/21 Entered 05/06/21 12:54:53                     Main Document
                                                                       Pg 44 of 44



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Colonial Gate Gardens LLC                                                                       Case No.
                                                                                  Debtor(s)                 Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Colonial Gate Gardens LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 6, 2021                                                          /s/ Avrum J. Rosen
 Date                                                                 Avrum J. Rosen
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Colonial Gate Gardens LLC
                                                                      Law Offices of Avrum J. Rosen, PLLC
                                                                      38 New St
                                                                      Huntington, NY 11743-3327
                                                                      631-423-8527 Fax:631-423-4536
                                                                      arosen@ajrlawny.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
